Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview
The inventive concept and structure of the claims were difficult to interpret due to how they were written, and the examiner is amenable to an interview in the interest of compact prosecution if the applicant desires.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The application is directed more towards manufacturing a cutter with a laser 
Manufacturing a cutter tool with a laser.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a step or structure for determining a pattern to be machined on a workpiece and generating a machining plan for laser cutting, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). There is no recited means or structure in the claims nor in the specification to allow one of ordinary skill in the art to understand how the applicant intends to determining a pattern to be machined on a workpiece.  Usually this is done through a program, analysis software, machine code or the like.  
Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without further identification of what is meant by wherein the biggest size of the plurality of material chips, which is/are critical or essential to the practice of the invention but not In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The applicant does not point out if a biggest size is meant to be determined by the chip's size, length, width, mass or something else. Therefore, one of ordinary skill in the art cannot ascertain exactly how the biggest size is established.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The recitation of “and thereby to digitalize the machining plan” is not enabling because the applicant does not further identify how something is digitized and the structure used to create a means to digitalize a machining plan. 
Claim 8 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without identify the steps or means of setting up machining parameters, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). There is no structure or method involved in allowing one of ordinary skill in the art to set up machining parameters concurrent with the instant application's invention.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The recitation of “so as to decide” does not have the structure or method involved in deciding outlined in the instant application. 
Claim 13 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to identifying the steps or structure involved in “setting up parameters”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The applicant needs to identify how the parameters are set up to create the workpiece because the setup, coding or program that would include the parameters is how the workpiece is created in the instant application.
Claim 13 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without identifying what information is to be digitalized when “and digitalized information” is recited, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  It is apparent that digitalizing information is important in the instant application, however, no structure and no method or steps are disclosed that allow one of ordinary skill in the art to ascertain what information is to be collected to be digitalized nor how it is to be digitalized. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
 “a cutting boundary to define the pattern to be machined” is unclear as to the method and structure provided to do this as well as what a pattern is meant to be
“dividing the material to be removed into a plurality of material chips” is unclear as to the method and structure provided to do this
“to remove orderly” is unclear how something is removed orderly and how the definition of orderly applies to removing chips from machining, it is interpreted to mean being neatly removed
 “the farthest distance that the laser reaches into the workpiece” is unclear if it is meant to be the focal point or something else. Lasers are known in the art to defocus after the focal point and it is unclear if this is what is meant and why this is included in the claim set.
Claim 1 recites the limitation "the boundaries" and “the biggest size”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the applicant is meaning to refer to the cutting boundary, however, only one cutting boundary is disclosed.  The limitation “the biggest size” is also not previously recited or identified in the claim set and it is hard to determine a chip size based upon how the claim is written.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein the workpiece is shaped 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“a step of applying a computer” is unclear how the computer is applied to the method
“to acquire” is unclear the structure that is implemented to acquire
“digitalized information of the plurality of material chips” is unclear what information is digitalized about the plurality of material chips
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein the method is applied to manufacture a cutter” is unclear what a cutter is and how the method is applied.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein the method is applied to pattern functional portions of the workpiece” is unclear what a functional portion of a workpiece is meant to be and how it is to be patterned.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“a cutting boundary to define each of the plurality of functional portions” is unclear how and the structure involved in defining cutting boundaries, and further what a functional portion is
“dividing the material to be removed” is unclear the structure or method involved in dividing
“and generating a machining plan for laser cutting” is unclear the structure and method involved in generating a machining plan
“to remove orderly each of the plurality of material chips away from the workpiece” is unclear what is meant by orderly removal and which direction away is
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“generating a cutting boundary” is unclear the structure and method involved in generating
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein the parameters include” is unclear how and the structure involved in having the parameters define a rake angle, a clearance angle, a core thickness, a blade width ratio, a groove-bottom arc, a helix angle and a tool cutting edge inclination.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “A cutter” is unclear if there is mean to be a new cutter being recited in the application or if it refers to the cutter in claim 1.  It is also unclear if the cutter is the workpiece or if the workpiece is meant to be formed into a cutter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170113304 A1 PLUSS.
Regarding Claim 1, PLUSS teaches:
A method for processing a workpiece with a laser (abstract), comprising the steps of:
determining a pattern to be machined (path of motion 38; par. 9) on a workpiece (workpiece 11; par. 9) and further a cutting boundary (groove edges 26; groove 24; par. 53) to define the pattern to be machined on the workpiece so as to decide a material to be removed (pulse area 22; par. 51);
dividing the material to be removed into a plurality of material chips (par. 56 and par. 57 teach the pulse paths 32 and points of incidence 31 being where the material is removed, this serves to create chips or debris as is known in the art that are small enough and spaced sufficiently to reduce the energy input in the work area as taught in par. 57), and generating a machining plan for laser cutting according to boundaries of the plurality of material chips at the pattern to be machined (see 112 above; the pulse paths 32, points of incidence 31 and outside contour define the boundaries and chip size of the machining plan); and
according to the machining plan for laser cutting, applying a laser to cut the workpiece along the boundaries to remove orderly each of the plurality of material chips away from the workpiece (see 112 above; par. 56 and par. 57 teach varying locations of points of incidence 31 in a pattern formed by pulse paths 32 for the purpose of removing material away from the workpiece);
wherein the biggest size of the plurality of material chips is determined by a machinable depth of the workpiece with respect to the laser (see 112 above; par. 32 teaches varying groove depth which is a machinable depth of a workpiece; par. 56 and par. 57 teach using a laser beam to remove material; par. 56 and par. 57 teach varying locations of points of incidence 31 in a pattern formed by pulse paths 32 for the purpose of removing material away from the workpiece wherein it is obvious that it is inherent that the sizing of the material chips removed is , and the machinable depth is the farthest distance that the laser reaches into the workpiece along an optical path of the laser (par. 18 teaches the focal plane at the pulse area being what does the machining and therefore is the depth defined by points of incidence 31 in fig. 4 and fig. 5);
wherein the machinable depth of the laser is less than a thickness of the workpiece at a location thereof receiving the laser (fig. 2 and fig. 3 show the pulse area which is analogous to a machining area that has a machinable depth being less than the thickness of the workpiece).
Regarding Claim 2, PLUSS teaches:
The method for processing a workpiece with a laser of claim 1 (as discussed above), 
wherein the workpiece is made of one of a PCD, a CBN, a hard metal, a ceramic material and a metallized ceramic material (par. 68, par. 70, and par. 71 teach hard metal shaft 42 which is obvious to be made of metal given that the adjective is metal)
Regarding Claim 3, PLUSS teaches:
The method for processing a workpiece with a laser of claim 1 (as discussed above), 
wherein the workpiece is shaped to be one of a sphere, a cylinder, a tapered body, a plate and a block (par. 68, par. 70, and par. 71 teach hard metal shaft 42 and a shaft is by definition is something cylindrical or .
Regarding Claim 4, PLUSS teaches:
The method for processing a workpiece with a laser of claim 1 (as discussed above), 
further including a step of applying a computer to acquire digitalized information of the plurality of material chips (see 112 above; par. 56 teaches control unit 15 which is analogous to a computer which controls the points of incidence while par. 56 and par. 57 teach the pulse paths 32 and points of incidence 31 being where the material is removed, this serves to create chips or debris as is known in the art that are small enough and spaced sufficiently to reduce the energy input in the work area as taught in par. 57, therefore, the chip size is controlled by the digital information from control unit 15 by controlling the points of incidence 31), and thereby to digitalize the machining plan for laser cutting (see 112 above; par. 56 teaches control unit 15 which is analogous to a computer which controls the points of incidence while par. 56 and par. 57 teach the pulse paths 32 and points of incidence 31 being where the material is removed, therefore, the machining plan is digitalized).
Regarding Claim 5, PLUSS teaches:
The method for processing a workpiece with a laser of claim 1 (as discussed above), 
wherein the method is applied to manufacture a cutter (par. 54 teaches using the inventive process to create flanks or rake faces bordering a cutting edge which is indicative of the workpiece being shaped to be a cutting tool or cutter; fig. 6 shows the finished workpiece to be in the shape of a milling or cutting tool which is common in the art of milling and lathing).
Regarding Claim 6, PLUSS teaches:
The method for processing a workpiece with a laser of claim 1 (as discussed above), 
wherein the method is applied to pattern functional portions of the workpiece (par. 53 teaches the grove 24 being used as a groove for chips on the tool 40 which is a functional purpose during cutting).
Regarding Claim 7, PLUSS teaches:
The method for processing a workpiece with a laser of claim 1 (as discussed above), 
wherein the method is applied to pattern functional portions of the workpiece including at least one of a chip-breaker groove, a chip-leading groove (par. 53 teaches the grove 24 being used as a groove for chips, also known as a chip-leading groove, on the tool 40 which is a functional purpose during cutting), a rake face and a flank face (par. 35 teaches the process of PLUSS being used to produce a flank and/or rake face).
Regarding Claim 8, PLUSS teaches:
A method for producing a cutter (abstract; par. 54 teaches using the inventive process to create flanks or rake faces bordering a cutting edge which is indicative of the workpiece being shaped to be a cutting tool or cutter; fig. 6 shows the finished workpiece to be in the shape of a milling or cutting tool which is common in the art of milling and lathing), comprising the steps of:
setting up machining parameters of each of a plurality of functional portions (par. 11 teaches programming or selecting from a programmed library, the outside contour and the positions of the points of incidence which are analogous to defining the functional portions of the cutter; par. 53 teaches the grove 24 being used as a groove for chips on the tool 40 which is a functional purpose during cutting), and generating a cutting boundary to define each of the plurality of functional portions on the workpiece so as to decide a corresponding material to be removed (the pulse paths 32, points of incidence 31 and outside contour define the boundaries and chip size of the machining plan);
dividing the material to be removed into a plurality of material chips (par. 56 and par. 57 teach the pulse paths 32 and points of incidence 31 being where the material is removed, this serves to create chips or debris as is known in the art that are small enough and spaced sufficiently to reduce the energy input in the work area as taught in par. 57), and generating a machining plan for laser cutting according to boundaries of the plurality of material chips at the pattern to be machined (the ; and
according to the machining plan for laser cutting, applying a laser to cut the workpiece along the boundaries to remove orderly each of the plurality of material chips away from the workpiece so as to form corresponding one of the plurality of functional portion (see 112 above; par. 56 and par. 57 teach varying locations of points of incidence 31 in a pattern formed by pulse paths 32 for the purpose of removing material away from the workpiece);
wherein a machinable depth of the laser is less than a thickness of the workpiece at a location thereof receiving the laser (fig. 2 and fig. 3 show the pulse area which is analogous to a machining area that has a machinable depth being less than the thickness of the workpiece).
Regarding Claim 9, PLUSS teaches:
The method for producing a cutter of claim 8 (as discussed above), 
wherein the machining parameters include at least one of a rake angle, a clearance angle, a core thickness, a blade width ratio, a groove-bottom arc, a helix angle and a tool cutting edge inclination (par. 19; par. 20; par. 21; par. 22; par. 35 teaches the process of PLUSS being used to produce a flank and/or rake face).
Regarding Claim 10, PLUSS teaches:
The method for producing a cutter of claim 8 (as discussed above),
wherein the material to be removed is made of one of a PCD, a CBN, a hard metal, a ceramic material and a metallized ceramic material (par. 68, par. 70, and par. 71 teach hard metal shaft 42 which is obvious to be made of metal given that the adjective is metal)
Regarding Claim 11, PLUSS teaches:
The method for producing a cutter of claim 8 (as discussed above),
wherein the laser is one of a pulse laser and a continuous laser (par. 11 teaches laser beam pulses indicating the laser beam of the prior art is a pulsed laser; par. 12 teaches the laser beam pulse durations; par. 34 teaches using pulses instead of a continuous laser beam to reduce or eliminate a heat-affecting zone).
Regarding Claim 12, PLUSS teaches:
The method for producing a cutter of claim 8 (as discussed above),
wherein the method is applied to a three-axis or multi-axis linkage processing equipment (par. 9 teaches multiple machine axis drives 18; par. 10 teaches a longitudinal axis; par. 49 teaches X, Y, Z translational degrees of freedom, also known as axis, provided by machine axis drives 18) controlled by a computer (par. 48 teaches the machine drive unit 16 being controlled by control unit 15; par. 49 teaches the machined drive unit having machine axis drives 18, therefore, the machine axis drives are controlled by control unit 15).
Regarding Claim 13, PLUSS teaches:
A method for producing a cutter (abstract; par. 54 teaches using the inventive process to create flanks or rake faces bordering a cutting edge which is indicative of the workpiece being shaped to be a cutting tool or cutter; fig. 6 shows the finished workpiece to be in the shape of a milling or cutting tool which is common in the art of milling and lathing), applied in a five-axis linkage processing equipment (par. 9 teaches multiple machine axis drives 18; par. 10 teaches a longitudinal axis; par. 49 teaches X, Y, Z translational degrees of freedom, also known as axis, provided by machine axis drives 18), comprising the steps of:
setting up parameters of a spiral groove of a cutter (par. 11 teaches programming or selecting from a programmed library, the outside contour and the positions of the points of incidence which are analogous to defining the functional portions of the cutter; par. 53 teaches the grove 24 being used as a groove for chips on the tool 40 which is a functional purpose during cutting), and generating a cutting boundary to define the spiral groove on a workpiece so as to obtain a corresponding material to be removed and digitalized information (par. 11 teaches programming or selecting from a programmed library, the outside contour and the positions of the points of incidence which are analogous to defining the functional portions of the cutter; par. 53 teaches the grove 24 being used as a groove for chips on the tool 40 which is a functional purpose during cutting and is ;
dividing the material to be removed into a plurality of material chips (par. 56 and par. 57 teach the pulse paths 32 and points of incidence 31 being where the material is removed, this serves to create chips or debris as is known in the art that are small enough and spaced sufficiently to reduce the energy input in the work area as taught in par. 57), and generating a digitalized machining plan for laser cutting according to boundaries of the plurality of material chips at a pattern to be machined (the pulse paths 32, points of incidence 31 and outside contour define the boundaries and chip size of the machining plan); and
according to the digitalized machining plan for laser cutting, applying a computer to control a laser to cut the workpiece (par. 48 teaches the machine drive unit 16 being controlled by control unit 15; par. 49 teaches the machined drive unit having machine axis drives 18, therefore, the machine axis drives are controlled by control unit 15 which is analogous to a computer) along the boundaries to remove orderly each of the plurality of material chips away from the workpiece so as to form the spiral groove (see 112 above; par. 56; par. 57;
wherein a machinable depth of the laser is less than a thickness of the workpiece at a location thereof receiving the laser (fig. 2 and .
Regarding Claim 14, PLUSS teaches:
The method for producing a cutter of claim 13 (as discussed above),
wherein the parameters include at least a rake angle (par. 35 teaches the process of PLUSS being used to produce a flank and/or rake face), a clearance angle, a core thickness, a blade width ratio, a groove-bottom arc (par. 33), a helix angle and a tool cutting edge inclination (par. 19; par. 20; par. 21; par. 22; par. 35 teaches the process of PLUSS being used to produce a flank and/or rake face; par. 51 through 57 teach the profiles of pulse area 22 to define an outside contour K which outside contour K is varied and inherently defines the a clearance angle, a core thickness, a blade width ratio, a groove-bottom arc, a helix angle and a tool cutting edge inclination per the instant application, PLUSS teaches defining the area to be removed to create the aforementioned items of the instant application whereas the instant application defines the dimensions of the items, therefore, PLUSS and the instant application accomplish the same task with different language).
Regarding Claim 15, PLUSS teaches:
The method for producing a cutter of claim 13 (as discussed above),
wherein the material to be removed is made of one of a PCD, a CBN, a hard metal, a ceramic material and a metallized ceramic material (par. 68, par. 70, and par. 71 teach hard metal shaft 42 which is obvious to be made of metal given that the adjective is metal)
Regarding Claim 16, PLUSS teaches:
The method for producing a cutter of claim 13 (as discussed above),
wherein the laser is one of a pulse laser and a continuous laser (par. 11 teaches laser beam pulses indicating the laser beam of the prior art is a pulsed laser; par. 12 teaches the laser beam pulse durations; par. 34 teaches using pulses instead of a continuous laser beam to reduce or eliminate a heat-affecting zone).
Regarding Claim 17, PLUSS teaches:
A cutter (par. 54 teaches using the inventive process to create flanks or rake faces bordering a cutting edge which is indicative of the workpiece being shaped to be a cutting tool or cutter; fig. 6 shows the finished workpiece to be in the shape of a milling or cutting tool which is common in the art of milling and lathing), 
manufactured by the method of claim 1 (see 112 above; as discussed above)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609.  The examiner can normally be reached on 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761